Citation Nr: 0319445	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  97-32 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to service connection for liver 
damage.

2.  Entitlement to service connection for bilateral 
carpal tunnel syndrome.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1976 to November 
1981.

This appeal arises from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that inter alia determined that claims for 
service connection for liver damage, bilateral carpal tunnel 
syndrome and for depression were not well grounded.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In December 2000, the Board remanded this case for additional 
development and readjudication on the merits.  Since that 
time, the RO granted service connection for major depression.  
Thus, that issue is no longer before the Board.  

The veteran has not requested a hearing.


FINDINGS OF FACT

1.  No medical evidence of liver damage has been submitted.  

2.  Carpal tunnel syndrome was first shown many years after 
active service.  

3.  There is no medical evidence tending to link carpal 
tunnel syndrome with any event of active service.  


CONCLUSION OF LAW

Neither liver damage nor carpal tunnel syndrome was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A.  Liver Damage

The veteran has alleged that she sustained permanent liver 
damage as a result of medication taken during active service 
and/or medication taken since active service for service-
connected disorders.  

The veteran's service medical records (SMRs) reflect 
prescriptions of Elavil(r), Tylenol(r), Phenergan(r), Motrin(r), and 
Valium(r), among others.  In March 1977, she reported left 
upper quadrant pain and left and right lower quadrant pain.  
In May 1977, she reported that she had been exposed to 
hepatitis in a hospital ward 4 weeks earlier.  The diagnoses 
were probable viral syndrome and rule out hepatitis; however, 
no further mention of hepatitis or of any liver disorder was 
made during active service.  Left-sided abdominal pain 
complaints continued, however.  In May 1978, diagnoses of 
viral enteritis and rule out corpus luteus cyst were given.  
In June 1978, viral enteritis had resolved, she felt fine, 
and she was returned to full duty status.  There is no 
separation examination report in the claims files.  

In October 1990, the veteran's diagnoses included elevated 
phosphatase level.  A June 1991 report notes that the 
elevated alkaline phosphatase was probably due to 
hepatobiliary toxicity from the veteran's antidepressant 
medications as opposed to Padgett's disease or an 
obstruction.  In August 1991, following a change in 
medication, the veteran's alkaline phosphatase level was down 
from 320 to 161 units per liter.  The examiner felt that the 
decrease was strong evidence for drug-induced cholestasis.  
In September 1991, the level was still slightly elevated at 
162 units per liter, but not cause for further work-up.  In 
November 1991, the condition was reported as resolving.

In January 1997, the veteran submitted a claim for service 
connection for liver damage, among others.  She claimed that 
medication that an Italian neurologist gave her for migraine 
headaches had caused permanent liver damage.  

In May 1997, the National Personnel Records Center (NPRC) 
reported that all available SMRs had been forwarded.  

In September 1997, the veteran was seen for a follow-up for 
liver disorder.  The report notes that liver disease had been 
diagnosed but that it had been 7 years since her last liver 
function tests.  A blood test was ordered; however, no 
further records were obtained.

According to a March 2000 VA general medical examination, the 
veteran reported that her gall bladder was removed in October 
1999 because of chronic cholecystitis, upper right quadrant 
pain, and elevated liver function tests.  She reported that 
following her cholecystectomy she still had elevated liver 
function tests and underwent endoscopic retrograde 
cholangiopancreatography (ERCP) times four and was treated 
with ursodiol to dissolve gallstones.  She reported that she 
still experienced blockage occasionally.  She reported that 
she received ongoing treatment by Dr. Reger in Grovenor, New 
York, and by Dr. Reedy at Crouse Irving Memorial Hospital.  
She reported that her first gallbladder attack was in 1988 
with recurrences since that time.  Current medication 
included ursodiol, Paxil(r), Wellbutrin(r), Imitrex(r), Ultram(r), 
Fioricet(r), Phenergan(r), Flexeril(r), and Prilosec(r).  There was 
no sign of hepatosplenomegaly.

The Board remanded the case in December 2000 for a VA 
examination that included evaluation of the veteran's liver 
for any disability incurred during active service.  

In May 2001, the RO received additional private treatment 
reports.  Among these is an October 1999 report that reflects 
admittance to Crouse Hospital for endoscopic 
cholangiopancreatography for gallstones.  

According to a December 2002 VA compensation and pension 
examination report, the examiner reviewed the claims folder.  
The examiner noted that the veteran had an initial gall 
bladder attack in 1987.  The examiner deferred further review 
until private medical records could be obtained.  In February 
2003, the examiner noted that no records from the veteran's 
private physician had ever arrived.  The examiner noted that 
the veteran's elevated phosphatase level that was more likely 
than not related to her recurrent stone formation and not to 
medication taken while in the service.  Numerous VA and 
private treatment records were received during the appeal 
period; however, none of these tend to show any liver damage.  

B.	Carpal Tunnel Syndrome

The veteran's SMRs are negative for carpal tunnel syndrome.  
A December 1991 report notes a bony protuberance between the 
base of the 2nd metacarpal and the capitate bone.  A March 
1995 report notes that a wrist support was issued for carpal 
tunnel syndrome.  Another March 1995 report notes carpal 
tunnel syndrome, right greater than left.  Bilateral carpal 
tunnel syndrome was noted in May 1995.  A January 1996 report 
notes that release surgery was performed in August 1995 and 
that the veteran had hypothenar pain since the surgery.

In her January 1997 application for VA benefits, the veteran 
reported that she was seen for hand pains at various times 
during active service, but that no records were kept.  She 
reported that she might have developed carpal tunnel syndrome 
from lifting patients, boxes, and supplies during active 
service as a medical specialist.

The veteran underwent a VA general medical examination in 
March 2000.  She reported gall bladder removal in 1999 with 
gall bladder attacks and right upper quadrant pain beginning 
in 1988.  The relevant diagnosis was status post 
cholecystectomy.

In its December 2000 remand, the Board instructed the RO to 
undertake additional development only if the veteran 
submitted any evidence tending to link carpal tunnel syndrome 
with any in-service event.  

In March 2001, the RO asked the veteran to provide supporting 
evidence, such as lay statements, to the effect that she had 
episodes of hand pain in service.  In April 2001, the veteran 
replied that she had surgery in 1995 by a Dr. Withington, but 
she did not offer any evidence tending to associate carpal 
tunnel syndrome with active service. 

In May 2001, the RO received private medical records from 
North Country Orthopedic Group, Inc, that include a complaint 
of right forearm pain due to a blow to the elbow area.  No 
mention of carpal tunnel syndrome was made.  

II.	VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In March 2001, the RO attempted to assist the veteran in 
obtaining any relevant medical records identified by the 
veteran and invited the veteran to assist in obtaining those 
records.  In a March 2003 SSOC, the RO informed the veteran 
of the evidence received, the evidence not received from any 
source identified by the veteran, and the evidence that was 
lacking.  She was given 60 days to respond and notified that 
the case would be returned to the Board if no further 
evidence or response was received.  None was.

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations under 
the new law, to include as delineated under the newly 
promulgated implementing regulations.

III.	Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

A.	Liver Damage

The Board observes that no liver damage during or since 
active service has been shown.  Moreover, while the veteran 
reported exposure to hepatitis during active service, and the 
Board deems her competent to report that fact, she has not 
been shown to have had hepatitis at any time.  The Board has 
obtained a medical opinion addressing whether any liver 
disability was incurred in active service.  The opinion is 
negative.  

Although the veteran was a medic in the Army, she has not 
been shown to possess special knowledge of the etiology of 
gastrointestinal or hepatic disorders.  Thus, her opinion in 
the matter cannot be used to establish service connection.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Board must deny 
the claim of entitlement to service connection for liver 
damage.  

B.  Carpal Tunnel Syndrome 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

The veteran claimed that she was seen for hand pain at 
various times during active service but that no records were 
kept.  There is no medical notation of carpal tunnel syndrome 
prior to 1995, despite extensive medical records beginning in 
1982, when she was a military dependent.  Thus, 14 years 
elapsed between her military service and the onset of carpal 
tunnel syndrome.  She has not established the requisite 
continuity of symptomatology required for service connection 
under these circumstances.  Neither has she supplied any 
competent medical evidence directly relating carpal tunnel 
syndrome to lifting or other chores that she performed during 
active service.  Although she was an Army medic, the Board 
does not deem her to be competent to supply an etiology, as 
she has not been shown to possess special knowledge of the 
etiology of carpal tunnel syndrome.  Thus, her opinion in the 
matter cannot be used to establish service connection.  
Espiritu, supra.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Board 
must deny the claim of entitlement to service connection for 
carpal tunnel syndrome.


ORDER

1.  Service connection for liver damage is denied.  

2.  Service connection for carpal tunnel syndrome is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

